Name: Decision of the EEA Joint Committee No 117/98 of 18 December 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: information technology and data processing;  European construction;  communications;  technology and technical regulations
 Date Published: 1999-11-18

 Avis juridique important|21999D1118(06)Decision of the EEA Joint Committee No 117/98 of 18 December 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 297 , 18/11/1999 P. 0044 - 0045DECISION OF THE EEA JOINT COMMITTEENo 117/98of 18 December 1998amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision of the Joint Committee of the EEA No 63/98 of 4 July 1998(1);Whereas Commission Decision 97/346/EC of 20 May 1997 on a common technical regulation for the pan-European integrated services digital network (ISDN) basic access(2) is to be incorporated into the Agreement;Whereas Commission Decision 97/347/EC of 20 May 1997 on a common technical regulation for the pan-European integrated services digital network (ISDN) primary rate access(3) is to be incorporated into the Agreement;Whereas Decision 97/346/EC repeals, with effect from 21 May 1998, Commission Decision 94/797/EC on a common technical regulation for the pan-European integrated services digital network (ISDN) basic access, which is incorporated into the Agreement and which is consequently to be repealed under the Agreement;Whereas Decision 97/347/EC repeals, with effect from 21 May 1998, Commission Decision 94/796/EC on a common technical regulation for the pan-European integrated services digital network (ISDN) primary rate access, which is incorporated into the Agreement and which is consequently to be repealed under the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following points shall be inserted after point 4zd. (Commission Decision 97/525/EC) in Chapter XVIII of Annex II to the Agreement: "4ze 397 D 0346: Commission Decision 97/346/EC of 20 May 1997 on a common technical regulation for the pan-European integrated services digital network (ISDN) basic access (OJ L 148, 6.6.1997, p. 19).4zf 397 D 0347: Commission Decision 97/347/EC of 20 May 1997 on a common technical regulation for the pan-European integrated services digital network (ISDN) primary rate access (OJ L 148, 6.6.1997, p. 24)."Article 2The texts of point 4f (Commission Decision 94/796/EC) and point 4g (Commission Decision 94/797/EC) in Chapter XVIII of Annex II to the Agreement shall be deleted.Article 3The texts of Decisions 97/346/EC and 97/347/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 19 December 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 18 December 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 100, 15.4.1999, p. 50.(2) OJ L 148, 6.6.1997, p. 19.(3) OJ L 148, 6.6.1997, p. 24.